Citation Nr: 1004244	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-20 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and appellant's spouse.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1980 until September 
1982.  The record indicates that she also had a subsequent 
period of reserve duty, including a period of inactive duty 
for training.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  A lumbar spine disability was not manifest during active 
service or within one year of separation.  The lumbar spine 
disability is not attributable to active service.

2.  The Veteran was involved in a accident during a period of 
inactive duty for training (INACDUTRA).  Any injury incurred 
during such accident was acute and transitory, and resolved 
without residuals.  A current lumbar spine disability is not 
attributable to a period of active duty for training 
(ACDUTRA) or INACDUTRA.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by active service and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  A chronic lumbar spine disability was not incurred in or 
aggravated by a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. 
§§ 101, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and 
of the division of responsibilities between VA and a claimant 
in developing an appeal.  The letter informed the Veteran of 
what type of information and evidence was needed to establish 
a disability rating and effective date.  Moreover, in a 
hearing before the undersigned, the Veteran was informed that 
it was incumbent upon her to submit any potentially relevant 
evidence in her possession which may support her claim.  
Furthermore, her case was held open for an additional 60 days 
to allow for submission of additional materials.
Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of her case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  Service treatment records have been obtained.  
Furthermore, the Veteran was afforded a VA examination in 
September 2007 in which the examiner was provided the claims 
file for review, took down the Veteran's history, and reached 
a conclusion based on his examination that is consistent with 
the record.  The examination is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, including testimony provided at a November 
2009 hearing before the undersigned.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming entitlement to service connection for 
a lumbar spine disorder.  Veterans are entitled to 
compensation from VA if they develop a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty." 38 U.S.C. §§ 1110 
(wartime service), 1131 (peacetime service). To establish a 
right to compensation for a present disability, a Veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  
The absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

Service connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
Veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the Veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002).  That is to say, when a claim is based on a period of 
ACDUTRA, there must be evidence that the individual concerned 
died or became disabled during the period of ACDUTRA as a 
result of a disease or injury incurred or aggravated in the 
line of duty.  In the absence of such evidence, the period of 
ACDUTRA would not qualify as "active military, naval, or air 
service" and the claimant would not achieve Veteran status 
for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); 
Mercado-Martinez, 11 Vet. App. at 419.  Because she had 
active duty from July 1980 until September 1982, Veteran 
status does attach to the appellant for this period of 
service.

Presumptive periods do not apply to periods of ACDUTRA or 
INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Therefore, consideration of 38 C.F.R. § 3.309 
(presumption of service incurrence for certain disease, 
including arthritis) for the Veteran's periods of ACDUTRA and 
INACDUTRA is not appropriate.

Active Duty

The Veteran's service treatment records, during her period of 
active duty, do not reflect treatment or complaints referable 
to the spine.  During an examination in July 1982, two months 
prior to separation, the Veteran reported no painful joints, 
arthritis, or recurrent back pain.  The examination report 
indicated that the Veteran's spine was normal.  The Veteran 
separated from active duty in September 1982.  We also note 
that there is no proof of arthritis within one year of 
separation from service, there is no lay or medical evidence 
linking the remote diagnosis to active service, and it is not 
otherwise contended.  Based upon the lay and medical evidence 
we conclude that a lumbar spine disability was not incurred 
in or aggravated by active service and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
11110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Training Duty

The Veteran reports to have injured her back during a period 
of INACDUTRA.  Specifically, in her November 2009 hearing 
before the undersigned, she stated that she was standing next 
to a two-and-a-half ton truck when another individual fell on 
her, knocking her to the ground.  As an initial matter, the 
Board notes that the Veteran has not alleged that the claimed 
disability was incurred in combat.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Service records from a period of duty for training reflect 
that in March 1986 the Veteran was involved in an accident 
during which another service member fell off a trailer ladder 
and struck the Veteran, causing her to fall to the ground.  
The Veteran was taken to Alice P&S Hospital in Alice, Texas, 
where she complained of low back pain and x-ray imaging was 
taken of the Veteran's lumbar spine. Such radiographic 
imaging showed no fracture was present.

According to a form DD-2173, at the time of the incident the 
Veteran's was on "inactive duty for training" and her duty 
status was "present for duty."  The injury was ruled to 
have been "incurred in the life of duty."  Following the 
incident, the Veteran was restricted from lifting weights 
greater than 10 pounds, prolonged walking, and bending or 
standing for more than 20 minutes for seven days.  The day 
after the incident, the Veteran complained of low back pain.  
She had limited range of motion secondary to tenderness, 
which was also noted upon palpation.  The Veteran had 
straight leg raise to 90 degrees and muscular spasms were 
noted at the T-1 level.  Deep tendon reflexes were 
symmetrical.  The Veteran was placed on light duty for five 
days.

Service treatment records include no other references to low 
back pain or spine disorder, and the Veteran was discharged 
from reserve duty in June 1987.

To the extent that the appellant reports that she had an 
injury during service, her report is credible and supported 
by the contemporaneous record.  Service treatment records 
show that the Veteran was injured during a period of 
INACDUTRA, but that symptoms associated with the injury, 
having continued for only one day following the initial 
injury, were acute and transitory, and resolved without 
residuals.  This does not in itself preclude a grant of 
service connection.  Again, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that currently diagnosed lumbar spondylosis is related to an 
injury suffered during a period of training or INACDUTRA, for 
the reasons discussed below.

Following separation from service in 1987, the Veteran 
complained of constant low back pain in January 2005.  She 
indicated that her pain was relieved with the use of Tylenol 
and that when on her feet the pain radiated to her left leg 
and felt like stabbing.  The stabbing feeling lasted for 5 
seconds and dissipated.  A diagnosis of "degeneration of 
lumbar or lumbosacr" was given.

In April 2005 the Veteran presented with chronic back pain.  
At that time she reported that she had suffered a back injury 
while working at an office supply store in 1997.  
Specifically, the Veteran was lifting a bin and felt a pinch 
in her back.  Since that time her left leg felt as though it 
was going to give out when she walked.  Radiographic imaging 
was taken of the Veteran's spine and an impression of lumbar 
spondylosis and disc protrusion at the L5-S1 level was given.  
Examination for active radiculopathy was negative.  The 
Veteran had a history of acute exacerbations.

In August 2005 x-ray imaging showed facet degeneration at 
several levels.  Disc spaces were maintained and there was no 
acute fracture or lithiasis.  In February 2006 she reported a 
one week history of back pain radiating down the left leg to 
the calf.  She reported no pain on waking in the morning, but 
that around 8:00 am pain started.  In April 2006 x-ray 
imaging showed degenerative disc disease at the L5-S1 level, 
facet to right, and degeneration at the L4-L5 level.  In June 
2007 she underwent lumbar medial branch injection.

In September 2007 the Veteran underwent a VA examination 
during which she presented with guarding, objective evidence 
of pain on motion, normal muscle tone and no muscle atrophy.  
Four radiographic views of the spine were made and showed 
mild degenerative changes with slight narrowing of the 
lumbosacral disc space.  After a review of the Veteran's 
history, the examiner concluded that her current disability 
was less likely as not caused by or a result of the March 
1986 accident described above.

In her November 2009 testimony before the undersigned, the 
Veteran claimed that she began to experience problems, to the 
extent that she sought treatment, 10 to 12 months following 
separation.  No records of such treatment have been 
associated with the Veteran's claims file and the Veteran has 
not identified where such treatment took place.  
Additionally, during her hearing the Veteran was asked 
whether any treating physician had ever told her that her 
current back problems were related to her 1986 injury; she 
answered that none had.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service evidence of complaint 
or treatment can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, the Board notes that the Veteran is competent to 
give evidence about what she has experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, back pain and continuity are capable of 
lay observation and thus the Veteran's statements constitute 
competent evidence.  The Board must now consider the 
credibility of such evidence.  Again, service treatment 
records reflect treatment for a back injury on March 16, 1986 
and complaints of back pain on March 17.  No other complaints 
referable to the back appear during the Veteran's period of 
active or reservist duty, and she separated from duty in June 
1987.  The Board notes that although the Veteran now claims 
to have had low back pain since 1986, the records fails to 
indicate that she told any medical staff about the accident 
until her 2007 VA examination.  In fact, the only injury that 
post-service treatment records reflect, was an on-the-job 
injury suffered in 1997, an injury which the Veteran did not 
relate to the undersigned during her 2009 hearing.  Given 
these inconsistencies, the Board finds that the Veteran is 
not credible with regard to her statements endorsing 
chronicity and continuity of symptomatology.  Accordingly the 
Board finds that the 19 year gap between separation from 
service and the first treatment of a back disorder, her 
report for treatment purposes referencing a 1997 incident 
instead of an in-service incident, the September 2007 opinion 
of the VA examiner that the Veteran's current degenerative 
changes with slight narrowing of the lumbosacral disc space 
was not related to an in-service injury and the Veteran's 
silence regarding her 1986 accident when otherwise 
affirmatively identifying a history of back injury, to be 
more probative than the Veteran's statements alleging 
continuity of symptomatology since the accident in 1986.  

The record does establish that the appellant was injured 
during a period of INACDUTRA.  However the more probative 
evidence establishes that the injury resolved and that 
current pathology is unrelated to in-service events.  The 
assertion of continuity is not credible.  In conclusion, the 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


